DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 2/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
	Re. Claim 1: The phrase “control the X-direction moving device and the Y-direction moving device to insert the first tip which is closer to the board into a first through-hole of the through-holes before the second tip” as recited in lines 17-19 and “control the Y-direction moving device to insert the second tip” as recited in line 23 was not described in the specification as originally filed and appear to be new matter.
	Re. claim 5: The phrase “control the X-direction moving device and the Y-direction moving device to insert the first tip which is closer to the board into a first through-hole of the through-holes before the second tip” as recited in lines 12-14 and “control the Y-direction moving device to insert the second tip” as recited in line 18 was not described in the specification as originally filed and appear to be new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are, as best understood in view of the rejections under 112 first paragraphs, rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US PAT. 9,992,918) in view of Suhara et al. (US PAT. 6,769,172).
	Watanabe et al. teach a board work machine (as per claim 1) and an insertion method for a board work machine (as per claim 5) comprising: a conveying device (11) configured to clamp a board (2) and move the hoard in an X-direction as shown in Fig. 1; having a pair of leads (3a) substantially a same length (as shown in Fig. 9) as shown in Figs. 1 and 2; an X-direction moving device (22) capable of sliding or moving (as per claim 5) the holding tool in the X-direction as shown in Fig. 1; a Y-direction moving device (22) capable of sliding or moving (as per claim 5) the holding tool in an Y-direction that is orthogonal to the X-direction; an imaging device (14) configured to image the leaded component held by the holding tool as shown in Fig. 1; and a control device (60) programmed to determine based on image data of the leaded component from the imaging device such that a separation distance between a first tip of a first lead of the pair of leads and a second tip of a second lead of the pair of leads is outside a predetermined range as shown in Fig. 10A; control the X-direction moving device and the Y-direction moving device to move and to align the first tip closer to a first through-hole of the through-holes of the board; insert the first tip to the first through-hole by a Z-direction moving device as shown in Fig. 10B; control the X-direction moving device to align the second tip with a second though-hole of the through-holes with the first tip caught on an inner circumferential surface of the first through-hole as shown in Figs. 10B and 10C, and control the Z-direction moving device to insert the second tip as shown in Figs. 10C (see also col. 2, line 45 to col. 3, line 34 and col. 4, lines 14-36).
	However, the holding tool of Watanabe et al. holds a lead, not the main body section (as per claim 1 and claim 5). It is noted that, in the board work machine for mounting a component on the circuit board, the holding tool for holding the component to the main body body is well known in the art. In addition, Suhara et al. teach a component mounting device having a holding tool (202) to hold a main body of the component (28) for installing the component onto the circuit board (col. 11, lines 58-64). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a holding tool of Watanabe et al. by holding the main body of the component as taught by Suhara et al. in order to move and install the component onto the circuit board.
	Re. claim 3: Watanabe et al. also teach that the imaging device performs imaging as the leaded component held by the holding tool is being lowered as shown in Fig. 1.
	Re. claim 5: Watanabe et al., modified by Suhara et al., as best understood in view of the rejections under 112 first paragraphs, the leads of the leaded component is inserted being held by the bolding tool into through-holes of a board, wherein the pair of leads of the leaded component .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Suhara et al., and further in view of Kobayashi et al. (US PAT. 6,336,266).
	Watanabe et al., modified by Suhara et al., teach all limitations as set forth above, but silent a tape feeder to cut the leads in advance to different lengths. Kobayashi et al. teach an electronic device including a tape feeder (125) to cut the lead wires of the electronic parts (123)  as shown in Fig. 8 (see also col. 5, lines 46-57). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify board work machine of Watanabe et al., modified by Suhara et al., by providing a tape feeder as taught by Kobayashi et al. in order to cut the lead wires of the electronic parts in advance. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. in view of Suhara et al., and further in view of Kozawa (US PAT. 10,250,815).
	Watanabe et al., modified by Suhara et al., teach all limitations as set forth above, but silent an image device having a camera and a light device. Kozawa teaches a component mounter including an image device having a camera and a light device to get a shape image of the component (see also col. 1, line 59 to col. 2,line 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify board work machine of Watanabe et al., modified by Suhara et al., by providing an image device having a camera and a light device as taught by Kozawa in order to achieve a shape image of the component. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729